DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 1, 8-11, and 15-16 under 35 U.S.C. 112 and claims 1, 8-11, and 15-16 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 1.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of repairing a damaged blood brain barrier comprising administering to the patient an effective dose of annexin A5 having the amino acid sequence of SEQ ID NO: 1 is novel and non-obvious.
The closest prior art is US 9192649. US 9192649 patent teaches a method of using annexin a5 to treat inflammatory disorder, improving organ function (abstract) and may be used to treat Systemic organ injuries. ‘649 further teaches that the annexin a5 has the sequence of SEQ ID NO: 8 (Table 1 in Col. 24) which is identical to the instant SEQ ID NO: 1.
US 9192649 patent does not teach a method of repairing a damaged blood brain barrier comprising administering to the patient an effective dose of annexin A5 having the amino acid sequence of SEQ ID NO: 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1, 8, 10-11, 15-16 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/MERCY H SABILA/Examiner, Art Unit 1654  
/ARADHANA SASAN/Primary Examiner, Art Unit 1615